Citation Nr: 1043147	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include a bipolar disorder and a nervous disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The appellant had active military service from March 1958 to May 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision. 

The RO had previously denied service connection for a nervous 
condition by May 1977 rating decision that became final.  The 
appellant sought to reopen his claim, and the Board in a March 
2010 decision reopened the appellant's claim and then remanded 
the claim to obtain a medical opinion of record as to the 
etiology of the appellant's bipolar disorder.  The requested 
development having been completed, the claim is once again before 
the Board. 

In June 2007, the appellant requested an in-person hearing before 
a Veterans Law Judge.  In February 2008, the appellant waived his 
right to an in-person hearing and indicated that he desired a 
hearing before a Veterans Law Judge via videoconference.  A 
videoconference hearing was conducted by the undersigned in 
November 2008.  A transcript of the hearing has been associated 
with the claims file.  The transcript reflects that the appellant 
accepted the videoconference hearing in lieu of an in-person 
hearing.


FINDING OF FACT

The competent and credible evidence does not show that the 
appellant's acquired psychiatric disability, to include a bipolar 
disorder and a nervous disorder, either began during or was 
otherwise caused by his military service.  





CONCLUSION OF LAW

Criteria for service connection for acquired psychiatric 
disability, to include a bipolar disorder and a nervous disorder, 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
At his hearing before the Board in November 2009, the appellant 
asserted that his psychiatric symptoms began early in basic 
training.  He indicated that after a couple weeks in basic 
training, he began going on sick call frequently on account of 
nausea.  The appellant added that he began getting written-up and 
he stated that he was not getting along with the rest of the 
flight.  He indicated that he was transferred to the hospital and 
then discharged for ulcers.  The appellant denied having been 
treated for anything other than ulcers during service; but he 
reported that once he was discharged from service he sought 
treatment from a family doctor, but no ulcers were found, which 
he believed meant that the symptoms he allegedly experienced in 
service were manifestations of his currently diagnosed 
psychiatric disability.  The appellant indicated that he 
discussed his problems with VA in 1959, but did not file a claim 
and sort of roamed the country for a number of years.  

The appellant's testimony was somewhat disjointed in that his 
thoughts lacked organization and made it difficult to determine a 
timeframe for his post-service psychiatric treatment.  The 
appellant indicated that he eventually got treatment in the late 
1980s or 1990s.  The appellant's representative asked him if the 
symptoms he experienced in service were the same as those he had 
experienced all these years, to which the appellant responded 
that "one was frantic where I am now, solid depression."  The 
Board finds that this answer was generally equivocal as to 
whether the appellant's symptoms have been constant since his 
brief time on active duty.

At his hearing, the appellant denied having experienced any 
psychiatric symptoms prior to enlisting. 

Service treatment records show that at an enlistment physical in 
March 1958 the appellant indicated that he had frequent trouble 
sleeping, but denied having nightmares, depression, or any 
nervous trouble, and asserted that he was in the best of health.  
The appellant was found to be psychiatrically normal on 
examination.  In April 1958, the appellant was seen for 
complaints of nausea, vomiting, mid epigastric cramping pain, and 
loss of appetite.  The appellant informed the medical officer 
that he had first experienced these symptoms 8-9 years prior to 
enlistment, and he reported that these symptoms were aggravated 
by nervous tension.  The medical officer noted that the appellant 
had been diagnosed with an ulcer in 1951.  A number of tests were 
administered including a GI series, and the appellant was 
diagnosed with an ulcer based on his reported history (although 
the GI series was actually normal).  The medical officer 
recommended that the appellant be separated from service based on 
his ulcer condition that had existed prior to service.  In May 
1958, the appellant completed a medical history survey on which 
he specifically denied any nervous trouble of any sort.  The 
appellant also specifically denied any depression or excessive 
worry.  The appellant was discharged on account of his ulcer as 
it was concluded that this rendered him unfit for service.

Service personnel records were also obtained, but they fail to 
substantiate the appellant's assertions that he received 
discipline while in the military, as no citations of any kind 
were contained in the records.

In 1977, the appellant filed a claim for service connection for 
ulcers and for a nervous condition in which he took issue with 
the Air Force's conclusion that he had a condition that existed 
prior to service.  He argued that he had experienced some 
problems since service, but had not had any prior to service.  

In September 2004, a private doctor, Dr. Dieter, wrote a letter 
indicating that she had seen the appellant for many years for his 
bipolar affective disorder.  She opined that the symptoms that he 
experienced in the military years of service were as likely as 
not to be symptoms of his bipolar disorder, adding that the 
condition was either not yet diagnosed or had been misdiagnosed. 

While Dr. Dieter's statement linked the appellant's currently 
diagnosed psychiatric disability with his military service, she 
did not provide any explanation or rationale for her statement; 
and a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In this case, it appears that Dr. Dieter's statement is based 
solely on the appellant's reports of symptoms that he experienced 
in service.  However, while a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion is 
based on a history provided by the appellant, the Board may 
reject a medical opinion if facts present in the record 
contradict the facts provided by the appellant that formed the 
basis for the opinion.  See Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

In this case, as will be discussed, the appellant's reports are 
simply not credible, and therefore any opinion which is solely 
based upon such statements, particularly one which does not take 
into account the historical medical evidence, cannot serve as a 
basis for a grant of service connection.  In this case, it is 
clear that Dr. Dieter did not have an accurate view of the 
historical evidence.  For example, she indicated that the 
appellant had "military years" of service, thereby implying a 
considerably longer time in service than the fewer than three 
months the appellant actually served.  There is also no 
indication that Dr. Dieter had access to the appellant's claims 
file or to his service treatment records in particular in which 
he specifically denied having the very symptoms, such as 
nervousness, which he informed her he had at that time.

In October 2004, the Veteran submitted a second letter from a 
person who identified himself as a "qualified mental health 
professional."  In this letter it was indicated that the 
appellant was currently diagnosed with schizoaffective disorder, 
bipolar type.  It was noted that the Veteran had been 
hospitalized in 1992 and had been receiving mental health 
services off and on from approximately 1999 until 2000.  The 
letter concluded with the conclusion that: "As likely as not, 
[the appellant] was suffering from psychiatric symptoms while in 
the Army which could have contributed to his discharge."

This conclusion was not supported by any rationale.  Furthermore, 
not only was there no rationale, but the appellant served, albeit 
briefly, in the Air Force and not the Army.  While this error may 
appear insignificant it is indicative of the fact that the 
medical professional writing the letter did not have access to 
the appellant's service treatment records (which clearly show 
that the appellant was in the Air Force).  This is particularly 
relevant, because the appellant specifically denied any 
psychiatric symptoms (including nervousness and depression) at 
the time of separation.  Given that this opinion is clearly based 
on the appellant's reports, it fails for the same reason that Dr. 
Dieter's opinion failed.

While these letters are clearly flawed, and therefore cannot 
provide the only basis for a grant of service connection, the 
Board acknowledged that the letters at least suggested that the 
appellant's current psychiatric disorder might be related to his 
military service.  As such, the Board remanded the appellant's 
claim in March 2010 to obtain a medical opinion to address the 
etiology of the appellant's current psychiatric disability.

In March 2010, the appellant underwent a VA examination.  The 
examiner noted that in reporting his educational history the 
appellant gave a somewhat convoluted explanation, and he 
suspected that the appellant might be experiencing grandiose 
thinking.  At the examination, the appellant informed the 
examiner that he had been in the military for approximately eight 
months (when in actuality, the appellant's DD-214 shows that he 
was only on active duty for fewer than three months).  The 
appellant informed that examiner that he had begun receiving 
treatment for bipolar disorder in his fifties, but he contended 
that he began having manic symptoms shortly after leaving the 
military.  However, the examiner indicated that it would be 
unlikely for the appellant to have been experiencing full-blown 
bipolar symptoms for thirty years without treatment and without 
him coming to the attention of the authorities.  The examiner 
diagnosed the appellant with bipolar disorder and with an anxiety 
disorder.  However, the examiner found that it was less likely 
than not that the appellant's psychiatric disability either began 
during or was otherwise caused by his military service.  The 
examiner explained that there was no record of any mental health 
treatment or any mental health difficulty in service.  It was 
also noted that the appellant had not received any treatment for 
bipolar disorder for over thirty years after leaving service.  
The Board finds that the examination report is adequate for 
adjudicative purposes.  The examiner reviewed the Veteran's 
claims file, medical history and physical examination findings.  
Thereafter, the examiner rendered an objective opinion based on 
sound medical principles and provided reasoning for his opinion.

The Board notes that the appellant is competent to report 
symptoms that are capable of lay observation.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As such, he is competent to 
report the symptoms and feelings he experienced both during and 
following service.  However, in adjudicating this claim, the 
Board must assess not only competency of the appellant's 
statements, but also their credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Board has closely examined all of the 
appellant's statements.  Unfortunately, having reviewed them 
within the context of the other evidence of record, the Board 
concludes that the appellant's statements are simply not credible 
for the purpose of establishing the symptoms he experienced both 
during and following service.  

For example, the appellant testified at a hearing before the 
Board that he had been written-up in the military, yet no such 
write-ups appear in the appellant's service personnel records.  
Similarly, while the appellant has argued that he was 
experiencing nervousness while in service, he specifically denied 
having any nervousness on his medical history survey completed in 
conjunction with his separation physical.  The statement on the 
medical history survey was issued contemporaneously with the 
appellant's separation, whereas the appellant's contentions that 
he was experiencing psychiatric symptoms in service first 
appeared in 1977, nearly two decades after he was in service.

More weight is given to the contemporaneous treatment records, 
because it has been shown that the appellant has been 
inconsistent in his statements.  For example, at his recent VA 
examination it was noted that the appellant was having memory 
problems, the appellant had grandiose ideas, and the appellant 
told the examiner that he had served in the military more than 
twice as long as he actually did.  Given this memory impairment 
and the fact that the appellant has been shown to misreport 
details such as the length of his service, the Board believes 
that his statements recorded at the time of separation are simply 
more reliable than are his statements made in the fifty years 
since he separated from service.    

As noted, the medical opinions which related the appellant's 
current psychiatric disability to his time in service were based 
upon the appellant's inconsistent and incorrect statements.

Conversely, the VA opinion was based on a review of service 
treatment records and post-service medical records and on an 
examination of the appellant.  Furthermore, the examiner provided 
a rationale that was supported by the evidence of record.  For 
example, the examiner noted that it would have been unlikely for 
the appellant to have experienced full-blown symptoms of bipolar 
disorder for thirty years without either receiving medical 
treatment or attracting police attention.

As such, the evidence against the appellant's claim clearly 
weighs against the evidence that supports it, and the appellant's 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2007, which informed the appellant of all the 
elements required by the Pelegrini II Court as stated above, as 
well as informing him how effective dates and disability rating 
are formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the appellant's 
claim was readjudicated following completion of the notice 
requirements.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

VA and private treatment records have been obtained, as have 
service treatment records and service personnel records.  
Additionally, the appellant testified at a hearing before the 
Board.

The appellant was also provided with a VA examination (the report 
of which has been associated with the claims file); which the 
Board finds to be thorough and adequate upon which to base a 
decision with regard to the appellant's claim.  The VA examiner 
personally interviewed and examined the appellant, including 
eliciting a history from him, and the conclusion was supported by 
a full rationale. 

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the appellant in 
adjudicating this appeal.
 

ORDER

Service connection for an acquired psychiatric disability, to 
include bipolar disorder and a nervous disorder, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


